Case 3:20-cv-06989-MAS-DEA Document 35 Filed 07/14/21 Page 1 of 3 PageID: 302




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444


   Karl Geercken                                             Direct Dial: 212-210-9471                       Email: karl.geercken@alston.com


                                                                July 14, 2021
   VIA ECF
   Hon. Douglas E. Arpert, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

               Re:         IFMK Realty II, LLC v. Atlantic Property Development, LLC, et al.
                           Civil Action No. 3:20-cv-6989-MAS-DEA

   Dear Judge Arpert:

           We represent Plaintiff IFMK Realty II, LLC (“IFMK”) in the above-referenced
   action. We write to respectfully request that the Court set a status conference, as soon as
   practicable, to address Defendant Felix Nihamin’s continued failure to produce any
   documents in this action. As summarized below and detailed in IFMK’s prior submissions,
   see Dkt. Nos. 28, 32, 34, Nihamin’s deadline to produce documents was February 25,
   2021, yet to date, Nihamin has not produced a single document, in plain violation of his
   discovery obligations under this Court’s scheduling orders and the Federal Rules of Civil
   Procedure. Accordingly, IFMK seeks a conference to request that the Court strike
   Nihamin’s Answer and enter default against him. In the alternative, IFMK requests a
   conference to discuss extending the discovery schedule, consistent with our discussion with
   Your Honor at the May 11, 2021 status conference, since fact discovery concluded on May
   31, 2021.

           Rather than belabor the Court with a full recitation of Nihamin’s conduct, IFMK
   respectfully refers the Court to its prior submissions on this issue. See Dkt. Nos. 28, 32 &
   34. For the Court’s convenience, the following summarizes Nihamin’s continued refusal
   to produce any documents or actively participate in this action:

               •     Nihamin’s deadline to produce documents to IFMK was February 25, 2021.
                     The Court’s Amended Scheduling Order required the parties to complete fact
                     discovery by May 31, 2021. Dkt. No. 27.

               •     Nihamin’s counsel represented multiple times in April 2021 that he would serve
                     responses to IFMK’s document requests that month, but he did not.

   Alston & Bird LLP                                                                                                             www.alston.com

   Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 3:20-cv-06989-MAS-DEA Document 35 Filed 07/14/21 Page 2 of 3 PageID: 303
   July 14, 2021
   Page 2

          •   IFMK filed a letter with the Court on April 23, 2021, addressing Nihamin’s
              failure to produce discovery. Dkt. No. 28.

          •   The Court held a status conference on May 11, 2021, which Nihamin’s counsel
              failed to attend. During the conference, Your Honor offered to issue a Text
              Order directing Nihamin to respond to IFMK’s discovery correspondence by
              May 14, 2011. See Dkt. No. 29. Your Honor also invited IFMK to request a
              status conference in the event Nihamin responds to IFMK’s discovery requests,
              so that the Court could extend the discovery schedule, as fact discovery
              concluded on May 31, 2021.

          •   Nihamin ignored Your Honor’s Text Order and failed to respond to IFMK’s
              discovery letter by the Court-imposed deadline. Consequently, IFMK filed
              another letter asking the Court to compel Nihamin to respond to IFMK’s
              discovery requests within 14 days and, if Nihamin failed to do so, strike
              Nihamin’s Answer. Dkt. No. 32.

          •   Nihamin filed a four-sentence letter on May 20, 2021, stating that he has
              “provided Plaintiff’s counsel with responses to outstanding discovery
              requests.” Dkt. No. 33. In actuality, Nihamin served boilerplate responses and
              objections and did not produce a single document in response to IFMK’s
              document requests.

          •   Nihamin’s counsel advised IFMK via letter on May 24, 2021, that he “will
              produce the responsive documents in his possession on or before May 31,
              2021.” Nihamin did not produce any documents by that date.

          •   IFMK filed a third letter on June 3, 2021, informing the Court that Nihmain
              has still not produced any documents. Dkt. No. 34. IFMK also requested a
              status conference to discuss extending the discovery schedule in this action. Id.

          •   To date, Nihamin has failed to produce any documents whatsoever, despite
              having a deadline of February 25, 2021 to do so, and falsely representing,
              repeatedly, that he intended to do so.

            In light of Nihamin’s violations of the federal rules and this Court’s orders, as well
   as his bad-faith conduct summarized above, IFMK intends to request that the Court strike
   Nihamin’s Answer and enter default against him. See, e.g., Fed. R. Civ. P. 37(b)(2)(A)(iii)
   (court may strike pleadings of party that failed to obey discovery order); Howard Johnson
   Int’l, Inc. v. Armdan Hotels, Inc., 2013 U.S. Dist. LEXIS 184403 (D.N.J. Dec. 18, 2013)
   (striking defendant’s answer for failing to respond to discovery requests and entering
   default against him); Brevet Capital Special Opportunities Master Fund III, LP v. RD Legal
   Funding, LP, 2012 U.S. Dist. LEXIS 78218, at *17 (D.N.J. Apr. 24, 2012) (same). This
   result is warranted because Nihamin has failed entirely to cooperate in discovery or actively
   participate in this case, “despite being given opportunities to do so and being warned of the
   consequences of failing to do so.” Brevet Capital, 2012 U.S. Dist. LEXIS 78218, at *16.
Case 3:20-cv-06989-MAS-DEA Document 35 Filed 07/14/21 Page 3 of 3 PageID: 304
   July 14, 2021
   Page 3

         We thank the Court for its time and attention to this matter, and we are available if
   Your Honor has any questions or needs anything further.

                                                Respectfully submitted,

                                                /s/ Karl Geercken

                                                Karl Geercken

   cc: All Counsel of Record (via ECF)
